Title: To George Washington from Colonel David Forman, 1 January 1778
From: Forman, David
To: Washington, George

 

Sir
Camp [Valley Forge] 1 t Janry 1778

Agreeable to your Exclys request I herewith inclose a Memorial respecting The Salt Works—in The Memorial I have not Specified the Quantity of Salt that I suppose the Works will Dayly produce as Those matters Cannot be with Certainty assertained—yet I think we shall when intirely Compleat produce at Least Two Hund. Buss. ⅌ Day—a Quantity That will Abundantly Supply all the Wants of your Excelys Grand Army boath for Salting Provisions and Camp Consumption—As Early as the Month of Aprill we Shall at least be able to furnish a Large Supply for the Consumption of The Camp and by Faul have a Suffientcy for Salting Provisions for The Army.
The Bareer Will wait for yr Excelys Letter to Govr Livingston. I have the Honr of Wishing your Excely the Compts of the Season & Subscribing my Self yr Excelys Most obdt Humble Servt

David Forman

